 1
 2
 3
 4
 5
 6
 7                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE
 9
10    CLARENCE D JOHNSON, JR,                             Case No. C21-593RSM

11                   Plaintiff,                           ORDER OF DISMISSAL
12                     v.
13
      JUDGE KILBERT, et al.,
14
                   Defendants.
15
16          Pro se Plaintiff Clarence D. Johnson has been granted leave to proceed in forma

17   pauperis in this matter. Dkt. #7. The Complaint was posted on the docket on May 25, 2021.
18
     Dkt. #8. Summonses have not yet been issued.
19
            On May 26, 2021, the Court issued an Order to Show Cause why this case should not be
20
     dismissed for failing to set forth a claim for relief as required by Federal Rule of Civil
21
22   Procedure 8(a) and for frivolousness under 28 U.S.C. § 1915(e)(2)(B). Dkt. #12. The Court

23   gave Mr. Johnson 21 days to file a response, warning that failure to respond “will result in
24
     dismissal of this case.” Id. at 2. Mr. Johnson has failed to file a timely response.
25
            Mr. Johnson brings suit against “Judge Kilbert,” and “Queen Elizabeth” using a form
26
27   complaint. Dkt. #8. For “Statement of Claim,” he has written only “judicial kidnapping see

28   agent Byeas FBI,” followed by what appears to be a case number. Id at 5. For “Request for



     ORDER OF DISMISSAL - 1
     Relief,” he has written only “contact Cochran law firm” followed by a phone number and
 1
 2   “white house gov been served.” Id. at 6. He indicates that he has filed previous lawsuits in

 3   federal court involving the parties “Queen Elizabeth Joe Biden Clarence D. Johnson.” Id. at 4.
 4
            The Court will dismiss a Complaint at any time if the action fails to state a claim, raises
 5
     frivolous or malicious claims, or seeks monetary relief from a defendant who is immune from
 6
 7   such relief. See 28 U.S.C. § 1915(e)(2)(B).

 8          Mr. Johnson’s Complaint fails to set forth a claim for relief as required by Federal Rule
 9   of Civil Procedure 8(a). There are no coherent citations to law or references to facts. The
10
     opaque references to various public figures throughout the filings indicate this case is frivolous
11
     on its face. The Court finds that this Complaint suffers from deficiencies that require dismissal.
12
13   See 28 U.S.C. § 1915(e)(2)(B).

14          Having reviewed the relevant briefing and the remainder of the record, the Court hereby
15   finds and ORDERS that Plaintiff’s claims are DISMISSED and this case is CLOSED.
16
17
            DATED this 21st day of June, 2021.
18
19
20
21
22
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
23
24
25
26
27
28



     ORDER OF DISMISSAL - 2
